OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                         AUSTIN




Eonorable 2. D. Al1m.i
Dlstriot Attorney
Wiahita Fallr, Texar

Dear Sir:




                                         hi6 depnrtment
                                         been reorited.
                                         inquiry 686 aa




                      e iaata above stotsd, Is the eeet
                      tion Army Building aonaidersd B


                building, that l@, set 5% back frau the
    eidaslk, and thus weds the pratia5ona of th5s
    phass af the law, or in~that 5nstanee, should the
    measurwsentsgo to where Ms Trod door would be
    hed he not cbangardit for that purp06e?*
         7hs Sects as 6et out In ycur letter are as         r0l-
lows:
             "The Salvatich my    Building ha6 two storlta.
    The 1-m floor 5s oo6posed of the Chapel. There
    16 what 5s known es the Weet door leading to this
    Chapel directly frca:the street. However, this
    Usor is closed with the GXGGptiOXl     of probably in
    the hot summr 6.onth6,when it is opened for ven-
    tilet5on principally. There 56 an east door which
    leads into a hallway from which another door leads
    into the Chapel whioh 5s the main sntranoe to thle
    Chapel end this door is used practically all of
    the time. From this hall, there is a stairway
    which lead6 tG the seoond story on wkioh are the
    OrfiO8S     of  the Salvation Amy headquarters,where
    the sermna~ere prepared and other churah aotiv5tles,
    togetherwith the ohttritable      Uiv565on or the Sepva-
    tlon my        ate oarried on. The liquor dealer In,
    quesflan     he6 reerrangedthe building that he 6ecur-
    ed the pemiit for, .andin order to bh oure thm the
    300 redt rra this churoh, out pert 0r thefront 0r
    his bulldihg, and has set the door back frbm the
    etreet eeveral~faet,In order to evade thl:6phase
    or the law. '4sdiagram or plat of the Salvation
    my       together with-this liquor eet~bliahn!ent is
    attaahed hereto for your information.*
         Article 666-256   0r Vernon*rrPenal Code   r6ad6     6’6   roi-
lower
         *The oommfsslonere*oourt or any ooudy in
    the territorythereof outeide ineorporetedcities
    and towns and the goverkring authorit5es or any
    city or town within the coxporate limits of any
    such city or town nay prohibit the sale of.a'eoo-
    holio beverage6 by any d6aler where the plsoi
    of business of any euoh dealer 16 within three
    huMred (300) ieet of any ohuroh, pub150 school or
    publia hospital, the masuremnts to be along the
    property ltn.36 or the street rronts antirm rmt
    door to rront door and In direat line aoro68 inter-
    eaation where they 0ccur.v
Eoaorebla C. C. Allen, Page 3


          +krtlcle066-12 of Vernon'8 Fenal Code speoiflaallp
specifies the ground8 upon which oanoellationor suep4en6ion
of a pemtt I6 authorized end read6 In part aa follows:
           "(2) That the gemittee '&asviolated any
      provision of this i&t cr any ruls or regulation
      cr the Roard at any time.
             "(6) That the piece or 6anuer In v:hioh
      applicant oonduot6 his busineaa is of suah a
      r.mtu:e which, besed on the general welfare,
      health, peace, morals, and sarety of the peo-
      ple and on the publio sense of 8404no9,   war
      rant8 the csnoellatIonor suspenelm of the
      perolt."
           &tick 065-25~1,supra, +vIdee in etfeot that the
oom~i66ioners~   oourt of.6ny County In the tsrritory thereof
outside  Incorporatedaities and town6 aad the governing authori-
the or any city or tom wIthInthe corporate lIm.Itsor any
such city or town my prohUt the sale of~al4ohollobeverages
by any dealer where the lace of bueinees of any sush deeler
IS within three hundred f300) feet of any oh-h, pub156
sQoo1 or publia hoepital. K%ere the sale of aloohollo bever-
ages ho6 been prohibitedby the oom@I6sloaere',   oourt of any
county or by any Incorporated~cltyor town by auy dealer
where the place or business or 8UGh dealer IS wIthIn three
hundred (300) feet of any ahuroh, public sahool or publie
hospital, the sale of alooholio beverageswithin the,prehIblt-
ed distance would be a violation of law. Artlo 666*12*
supra, authorizes tM oanoellatlonor suspension or adpermIt
wham the ~sm;Ittse has vIolCted any p~vision of the Liquor
Control Act or any rule or regulationof the Eoard at any
time, or whether the plaae or m&imer in tihlohthe applicant
conduots  his business  is of suoh e nature whioh, baaed on the
gencrralwelfare, he&lth, peaoe, raore18, and 6afety of the
people and on the public sen6e of deoenoy, warr4nts the can-
cellation cr ouspcneionof the pewit.
          In view of .theforegoing atetutee, in reply to your
rirst quest$on, you are respaotrullysdvieea that It Is the
opinion of this dep&.rt6ectthat where a pzxrmithas been
ed to a perscn to hendle liquor es e
plaoe of business Is wIthIn three hun
                                                                     .


                                                               763



Honorable 2. D. Allen‘,Page 4


ahumh, publio sahool or publla hospital, socording  to tha
aeaauramenta sat rorth in Article 666~e6a, the adequate
and proper prooedurewould be to make appllaatlonfor oan-
oallatlon of the parait of the businasa oparatlngwithin
the prohibited dietame or a,rea.
          ?:ithrercrsnae to your second qUe8tiOn, it Wa8
held in our opinion 1Fo.O-2062 that the "east door. das-
oribed in your lstter, wa8 not a part of the ohape mid wa8
not a 'front door" or the ohapel. The fact8 presented and
aonsidersilin opinion No. O-8063, aupra, were dirrerd   rr0f4
the facts set out in your inquiry. However, under the defini-
tion ot a mfront door* a8 stated in opinion.Bo.O-2062 a56
the raots here under aonslderation,we are of the opinion
that the above mentioned and desarfbed Waat door" is d
vrbnt door" of the SalvationAmy Building.
          Anewerfng your third queetton, you are reapeatfully
adVi8ad that it $8 our opinion that it the rront eoOr of the
reapaotive buildings are make than three hundred (300) feet
apart, aOOGrding t0 the 8y6tam Of 5a88i.U85a5tOutlined by
the statute, the liquor paokage store would not be rlthin
the prohibited dietanoe. Thera is noL5tatutewhioh prohibit8
aliquordealerfrcsa raarranglagthe rVontdoOrofhi5          bulld-
ing and he ha8 the bgal right and euthorlty to plats ewh
a00r where he dealrea, provided, oi oouraa, ha does not ln-
fringe upon the property right8 of othara. The neaaurements
should be rrolatrod door to front door a8 they am3 ,+aaii&lly
situated and not fran the plaoe where 8uah door or doare
might or oould have been situated.
          Truetillgthat the foregainS fully fmewers your in-
quiry, re rePlain